COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              HAWA COULIBALY
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0839-14-4                                           PER CURIAM
                                                                                  JANUARY 27, 2015
              ARLINGTON DEPARTMENT OF HUMAN SERVICES,
               ANITA FRIEDMAN, ROBERT SHARPE, HOWARD FELDSTEIN,
               ARLYS CEPEDA, CHERYL WALLACE, KEISHA REGISTER,
               VIRGINIA DEPARTMENT OF SOCIAL SERVICES,
               MARGARET R. SCHULTZE, SOLOMON ABAH AND
               ANNIE KURIAN


                                  FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                                             William T. Newman, Jr., Judge

                               (Hawa Coulibaly, pro se, on brief).

                               (Christine R. Sanders; Office of the Arlington County Attorney, on
                               brief), for appellees Arlington County Department of Human
                               Services, Anita Friedman, Robert Sharpe, Howard Feldstein, Arlys
                               Cepeda, Cheryl Wallace and Keisha Register.

                               (Mark R. Herring, Attorney General; Cynthia V. Bailey, Deputy
                               Attorney General; Kim F. Piner, Senior Assistant Attorney General;
                               Michelle A. L’Hommedieu, Assistant Attorney General, on brief),
                               for appellees Virginia Department of Social Services, Margaret R.
                               Schultze, Solomon Abah and Annie Kurian.


                     Hawa Coulibaly appeals an order dismissing her petition for appeal. Coulibaly argues that

              the circuit court erred by (1) dismissing her case and finding that it was not timely filed because she

              was “being personally sabotaged by the Circuit Court Clerk’s Office;” and (2) not notifying her that

              her Petition for Proceeding in a Civil Case Without Payment of Fees or Costs had been granted on

              January 6, 2014. Upon reviewing the record and briefs of the parties, we conclude that this


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
appeal is without merit. Accordingly, we summarily affirm the decision of the circuit court.1

See Rule 5A:27.

                                         BACKGROUND

       Coulibaly appealed a decision from the Virginia Department of Social Services (VDSS)

to suspend her Temporary Assistance for Needy Family (TANF) benefits and terminate her

childcare services. VDSS issued its opinion on November 15, 2013, and Coulibaly timely noted

her appeal on December 4, 2013. Pursuant to Rule 2A:4(a), Coulibaly’s petition for appeal was

due by January 3, 2014, or within thirty days of the filing of her notice of appeal. Coulibaly did

not file her petition for appeal until January 13, 2014. She filed a second petition for appeal on

January 14, 2014. VDSS was served with the second petition for appeal on January 24, 2014.

VDSS filed a plea in bar, or in the alternative, demurrer, and argued that Coulibaly’s petition for

appeal was filed late pursuant to Rule 2A:4. Arlington County Department of Human Services

(ACDHS) filed a plea in bar and demurrer and argued that ACDHS and its employees were not

proper parties to the matter.

       Citing Rule 2A:4, the circuit court sustained VDSS’ and ACDHS’ pleas in bar and

demurrers, and dismissed the petition for appeal. This appeal followed.

                                           ANALYSIS

       Coulibaly contends the circuit court erred in dismissing her appeal. Coulibaly

acknowledges that she filed her petition for appeal late, but asserts that she was not aware that

the circuit court signed her petition to proceed in forma pauperis until January 10, 2014.2 She

then filed her petition for appeal on the next business day, January 13, 2014.


       1
          The Virginia Department of Social Services filed a motion to dismiss because Coulibaly
failed to comply with Rules 5A:20 and 5A:25. The motion to dismiss is denied.
       2
         For the first time on appeal, Coulibaly also argues that the circuit court erred by not
notifying her when it approved her petition to proceed in forma pauperis. We “will not consider
                                                -2-
        Rule 2A:4(a) states as follows: “Within 30 days after the filing of the notice of appeal,

the appellant shall file a petition for appeal with the clerk of the circuit court named in the first

notice of appeal to be filed.” “[T]he time limit of the rule is mandatory.” Mayo v. Department

of Commerce, 4 Va. App. 520, 523, 358 S.E.2d 759, 761 (1987).

        The circuit court did not err in dismissing Coulibaly’s petition for appeal. Coulibaly

admittedly failed to timely file the petition for appeal, and the circuit court had no authority to

extend the filing deadline.

                                           CONCLUSION

        For the foregoing reasons, the circuit court’s ruling is summarily affirmed.3 Rule 5A:27.

                                                                                              Affirmed




an argument on appeal which was not presented to the trial court.” Ohree v. Commonwealth, 26
Va. App. 299, 308, 494 S.E.2d 484, 488 (1998); see Rule 5A:18.
        3
         Both VDSS and ACDHS raise additional arguments in support of the circuit court’s
dismissal of the petition for appeal; however, this Court will not address those arguments. See
Kilby v. Culpeper Cnty. Dep’t of Soc. Servs., 55 Va. App. 106, 108 n.1, 684 S.E.2d 219, 220 n.1
(2009) (“an appellate court decides cases on the best and narrowest ground available” (internal
quotations and citations omitted)).

                                                 -3-